DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the comparator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in figure 1 element 10 should be labeled as “laser”, element 20 as “camera” and element 55 as “controller”.  37 CFR 1.83(a) permits conventional features to be shown by a labeled rectangular box.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, claim 1 recites a controller, that could be a computer, but does not recite an algorithm for “use the difference to calibrate the difference”.  Regarding claim 4, there is no algorithm disclosed for “”calibrating the laser based on the difference” and therefore does not comply with the written 
Claims 4-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a controller, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   The instant specification discloses a controller for performing the steps of “calibrating the camera using the reference grid of the plate with no product on it; engraving a  pattern at a predefined position on the a product on the plate with the laser to form an engraved pattern on the product and using the camera to capture a position of the engraved pattern; comparing the predefined position of the engraved pattern and the position of the engraved pattern captured by the camera to determine a difference therebetween ; and calibrating the laser based on the difference”. But the instant specification does not disclose an embodiment that does not use a controller.  The factors for determining whether undue experimentation is present are set forth in In re Wands. 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and include: (A) The breadth of the claims; (B) the nature of the invention; (C) The state of the prior art; (D) the level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of . 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1 and 16 on the last line “use the difference to calibrate the laser” is indefinite since no algorithm is disclosed in the specification to calibrate the laser.  In claim 4 on the last line “calibrating the laser based on the difference” is indefinite since no algorithm is disclosed in the specification to calibrate the laser. The other claims are indefinite solely for depending directly or indirectly on one of the independent claims mentioned above.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record, but have been rejected under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hillebrand et al. in US 2006/0138111 discloses determining a focus based on the width of a line using a camera (element 10). Morino in Japan Patent No. 10-76,384 discloses cutting grooves in a workpiece; the different widths of the grooves being used to determine the best focus of the laser beam.  Green in U.S. Patent Application Publication No. 2011/0286478 discloses calibration of laser scan speed.  Buk in U.S. Patent Application Publication No. 2010/0292947 discloses scan head calibration by using an image of a laser mark. Mullen et al. in U.S. Patent Application Publication No. 2016/0124026 has calibration of a high energy beam. Hu et al. in U.S. Patent Application Publication No. 2009/0065488 has a laser calibration method including machining. Lin et al. in U.S. Patent Application Publication No. 2008/0156778 discloses calibration of a laser engraver using a testing block with an image receiver (12) on the opposite side of the testing block as the laser emitting marker and the laser beam.   Abrott et al. in U.S. Patent Application Publication No. 2008/0078751 discloses cutting a test pattern into the workpiece prior to adjust the operational parameters of the laser, i.e. calibration.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761